Filed 4/13/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 68







State of North Dakota, 		Plaintiff and Appellee



v.



Randy Scott Provost, 		Defendant and Appellant







No. 20030228







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Sonja Clapp, Assistant State’s Attorney, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; submitted on brief.



Steven J. Simonson, 301 North Third Street, 2nd Floor, Grand Forks, N.D. 58203, for defendant and appellant; submitted on brief.

State v. Provost

No. 20030228



Per Curiam.

[¶1]	Randy Provost appeals from a Northeast Central Judicial District Court criminal judgment upon a jury verdict convicting him of simple assault on a peace officer, in violation of N.D.C.C. § 12.1-17-01.  Provost argues the record does not support beyond a reasonable doubt a conviction for simple assault on a peace officer.  He also argues he received an unfair trial because testimony was allowed regarding conduct for which he was not charged.  We affirm the judgment of conviction under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner